Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Allowable Subject Matter
 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for Allowance

The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach an invention for a network monitoring system comprising: an IP network monitoring unit that monitors an IP network to which an IP device is connected; a non-IP device monitoring unit that monitors a non-IP device; a system failure automatic detection unit that constantly detects system failures in the IP network; and a designated-failure detection unit that designates an operation of a specific IP device in the IP network to detect a failure; wherein the system failure automatic detection unit detects at least one of a failure related to a connection port in the IP network, a failure related to a network cable, a failure related to an IP switch in the IP network, a failure related to duplicate IP addresses, a failure related to bandwidth, and a failure related to unknown traffic; wherein the system failure automatic detection unit constantly monitors an ARP and an ARP reply and holds a list of IP addresses/MACs in use, and the system failure automatic detection unit detects, when an IP address in use is in use for another device, a failure related to the duplicate IP addresses. 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: IP network monitoring unit that monitor…; non-IP device monitoring unit that monitors…; an IP device monitoring  unit that monitors…; an IP switch monitoring unit that monitors…; IP network monitoring unit extracts…;IP network monitoring unit specifies…; IP network monitoring unit acquires and visualizes…;non-IP device monitoring unit extracts…;system failure automatic detection unit that …detects; designated-failure detection unit that designates…; system failure automatic detection unit or the designated-failure detection unit adds…;designated-failure 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more.  Claims 18 and 19 recite, in part, a method … monitoring an IP network...; and monitoring a non-IP device. These steps describe the concept of watching or checking devices in a way that can be performed mentally or is analogous to human mental work.  

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-9, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al, U.S. Patent Application Publication 2016/0119255 (hereinafter Luo).

As per claim 1, Luo teaches the invention as claimed for a network monitoring system comprising: 
an IP network monitoring unit that monitors an IP network to which an IP device is connected ([29]-[31][34][36][39][45], e.g., monitoring IP nodes/devices/switches connected in the IP network); and 
a non-IP device monitoring unit that monitors a non-IP device ([29]-[31][34][36][39][45], e.g., monitoring a pure SDN-OF node/device/switch). 

As per claim 2, Luo teaches the invention as claimed in claim 1 above.  Luo further teach wherein the IP network monitoring unit includes an IP device monitoring unit that monitors the IP device([29]-[31][34][36][39][45], e.g., monitoring IP nodes/devices/switches connected in the IP network), and an IP switch monitoring unit that monitors an IP switch of the IP network ([29]-[31][34][36][39][45], e.g., monitoring IP nodes/devices/switches connected in the IP network). 

As per claim 7, Luo teaches the invention as claimed in claim 1 above.  Luo further teach wherein the IP network monitoring unit monitors the IP network by visualizing a flow of the IP network on a per-flow basis ([31], the SDN-OF enabled device then references a flow table provided by the external SDN-

As per claim 8, Luo teaches the invention as claimed in claim 7 above.  Luo further teach wherein the IP network monitoring unit specifies the flow based on at least one of information collected from a system controller, information set by a user, and information collected from an application for specifying the flow ([31], the SDN-OF enabled device then references a flow table provided by the external SDN-OF controller or pre-configured based on offline routing with given or predicted traffic matrices, before forwarding the data packets onto an intermediate node in an alternate route guaranteed to reach the final destination and bypass the failed network entity (e.g., a node or link); [53], flow/routing tables may be supplied to the SDN-OF enabled device (e.g. nodes 3, 7, 205, 207, 209, 211, and/or E) by a communicatively coupled network SDN-OF controller, such as controller 201 and/or 301. Since each node has prior knowledge of which SDN-OF switch(es) the traffic on the failed link should migrate to, the 

As per claim 9, Luo teaches the invention as claimed in claim 8 above.  Luo further teach wherein the IP network monitoring unit acquires and visualizes, for the specified flow, statistical information of the flow by an SDN function capable of acquiring the statistical information of the flow or a function of performing detailed analysis of packets obtained by a packet capture device ([14], the controller includes a database comprising network topology (both the initial IP network and the post SDN-OF enabled network), state, and traffic flow statistics; [31], the SDN-OF enabled device then references a flow table provided by the external SDN-OF controller or pre-configured based on offline routing with given or predicted traffic matrices, before forwarding the data packets onto an intermediate node in an alternate route guaranteed to reach the final destination and bypass the failed network entity (e.g., a node or link); [53], flow/routing tables may be supplied to the SDN-OF enabled device (e.g. nodes 3, 7, 205, 207, 209, 211, and/or E) by a communicatively coupled network SDN-OF controller, such as controller 201 and/or 301. Since each node has prior knowledge of which SDN-OF switch(es) the traffic on the failed link should migrate to, the recovery can be completed very quickly. The SDN-OF controller can also collect the link utilization of the hybrid network and predetermine the routing paths for the traffic on the failed link to achieve better load balancing in the traffic, avoiding potential congestion caused by traffic redistribution. By setting up tunnels between the IP routers and SDN-OF switches, the proposed 

As per claim 12, Luo teaches the invention as claimed in claim 1 above.  Luo further teach comprising:
a system failure automatic detection unit that constantly detects system failures in the IP network ([39], detection of failure experienced by an IP node or an SDN-OF node); and
a designated-failure detection unit that designates an operation of a specific IP device in the IP network to detect a failure ([41], SDN node is a designated SDN switch/node based on control data received from a management node such as an SND controller; [52], a failure in an adjoining link or adjoining node ids detected, redirects all traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link).

As per claim 13, Luo teaches the invention as claimed in claim 12 above.  Luo further teach wherein the system failure automatic detection unit detects at least one of a failure related to a connection port in the IP network, a failure related to a network cable, a failure related to an IP switch in the IP network, a failure related to duplicate IP addresses, a failure related to bandwidth, and a failure related to unknown traffic (29]-[31][34][36][39][45], e.g., monitoring IP nodes/devices/switches connected in the IP network; [52], a failure in an adjoining link or adjoining node ids detected).



As per claim 15, Luo teaches the invention as claimed in claim 14 above.  Luo further teach wherein the designated-failure detection unit designates the operation by designating from a UI of a failure analysis function, notifying with an API call from a system controller, or identifying by performing analysis using the failure analysis function ([41], SDN node is a designated SDN switch/node based on control data received from a management node such as an SND controller; [52], a failure in an adjoining link or adjoining node ids detected, redirects all traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link), and collates whether or not the designated operation is performed with the IP device and the IP network, to detect the failure ([14], the controller includes a database comprising network topology (both the initial IP network and the post SDN-OF enabled network), state, and traffic flow statistics; [31], the SDN-OF enabled device then references a flow table provided by the external SDN-OF controller or pre-configured based on offline routing with given or predicted traffic matrices, before forwarding the data packets onto an intermediate node in an alternate route guaranteed to reach the final destination and bypass the failed network entity (e.g., a node or link); [53], flow/routing tables may be supplied to the SDN-OF enabled device (e.g. nodes 3, 7, 205, 207, 209, 211, and/or E) by a communicatively coupled network SDN-OF controller, such as controller 201 and/or 301. Since each node has prior knowledge of which SDN-OF switch(es) the traffic on the failed link should migrate to, the recovery can be completed very quickly. The SDN-OF controller can also collect the link utilization of the hybrid network and predetermine the routing paths for the traffic on the failed link to achieve better load balancing in the traffic, avoiding potential congestion caused by traffic redistribution. By setting up tunnels between the IP routers and SDN-OF switches, the proposed framework allows IP routers to 

As per claim 16, Luo teaches the invention as claimed in claim 15 above.  Luo further teach wherein the detection of the failure based on the designated operation is performed by the IP network monitoring unit and the non-IP device monitoring unit ([41], SDN node is a designated SDN switch/node based on control data received from a management node such as an SND controller;[29]-[31][34][36][39][45], e.g., monitoring IP nodes/devices/switches and pure SDN-OF nodes/devices/switches connected in the IP network [52], a failure in an adjoining link or adjoining node ids detected, redirects all traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link).

As per claims 18-20, they are rejected for the same reason set forth in claim 1 above.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo.

As per claim 3, Luo teaches the invention as claimed in claim 1 above.  Luo teaches wherein the IP network monitoring unit extracts a failure that has occurred in the IP network according to a pre-classified primary isolation cause ([52], a failure in an adjoining link or adjoining node ids detected), and extracts a cause of the failure based on the extracted primary isolation cause (redirects all  traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link), however Luo did not specifically teach a root cause of the failure.  The concept of Root cause failure analysis is well-known and accepted in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate root cause failure analysis into Luo’s failure monitoring system because by doing so it would allow Luo’s system to take corrective actions to prevent/avoid the problem from reoccurring.  

As per claim 4, Luo teaches the invention substantially as claimed in claim 3 above.  Luo further teach wherein the IP network monitoring unit extracts, as the primary isolation cause, at least one of a failure of video information in the IP network, a failure of control information in the IP network, and a failure of synchronization information of the IP device ([52], a failure in an adjoining link or adjoining node ids detected; [40], the failed node or link may carry control data).

As per claim 5, Luo teaches the invention substantially as claimed in claim 3 above.  Luo further teach wherein the IP network monitoring unit extracts, as the root cause, at least one of a failure of a cable provided in the IP network, a failure of an IP switch in the IP network, and a failure of the IP device 

As per claim 6, Luo teaches the invention substantially as claimed in claim 3 above.  Luo further teach wherein the IP network monitoring unit extracts a solution to the failure that has occurred in the IP network by performing a detection for the extracted root cause ([52], a failure in an adjoining link or adjoining node ids detected, redirects all traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link).

As per claim 10, Luo teaches the invention as claimed in claim 1 above.  Luo teaches wherein the non-IP network monitoring unit extracts a failure that has occurred in the non-IP network according to a pre-classified primary isolation cause ([29]-[31][34][36][39][45], e.g., monitoring a pure SDN-OF node/device/switch [52], a failure in an adjoining link or adjoining node ids detected), and extracts a cause of the failure based on the extracted primary isolation cause (redirects all  traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link), however Luo did not specifically teach a root cause of the failure.  The concept of Root cause failure analysis is well-known and accepted in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate root cause failure analysis into Luo’s failure monitoring system because by doing so it would allow Luo’s system to take corrective actions to prevent/avoid the problem from reoccurring.  

As per claim 11, Luo teaches the invention substantially as claimed in claim 10 above.  Luo further teach wherein the non-IP network monitoring unit extracts a solution to the failure that has occurred in the non-IP network by performing a detection for the extracted root cause  ([29]-[31][34][36][39][45], e.g., monitoring a pure SDN-OF node/device/switch; [52], a failure in an adjoining 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454